Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 5/27/21 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stensgaard (2016/0010731 A1).
Stensgaard shows the following in [ ]:
1.  A linear drive system having an actuator (10), which can be moved in a translatory manner by means of an electric drive (12) [para 0009] and which is coupled to a mechanical energy storage (16) in the form of a spring (32) [4] such that, in the event of a loss of energy at the electric drive (12) or in an emergency operation, the actuator (10) travels to a predeterminable position and in so doing exerts an actuating force, wherein the electric drive (12) can be used to control a spindle drive (18) [7,13] moving the actuator (10) in a translatory manner, wherein said spindle drive (18) has a threaded spindle (22) [13] rotatably guided in a spindle housing (20) [10], wherein said threaded spindle (22) [13] interacts with the actuator (10) for the latter's motion via an adjustment nut (24) [7] in engagement with the threaded spindle (22), wherein said adjustment nut (24) is non-rotatable but can be moved in a translatory manner in the spindle housing (20), and wherein said actuator (10) has a cylindrical tube (30) [1] which, in each of its travel positions, is partially guided in the spindle housing (20) via the adjustment nut (24) and the free end (31) [9, 12] of which projects out of the spindle housing (20), characterized in that one free end of the spring (32) is supported at the free end of the spindle housing (20) [spring abuts 7] and the other free end of the spring (32) is supported at a closing part (36) [spring abuts 9] of the actuator (10) or at the actuator (10) itself and is tensioned in every travel position of the actuator (10).
2.  The linear drive system according to claim 1, characterized in that the closing part (36) is projectingly arranged on the free end (31) of the actuator (10). [12 and 9 on end of 13]
3.  The linear drive system according to claim 1 or 2, characterized in that the actuator (10) has a cylindrical tube (30) [1], which is partially guided in the spindle housing (20) via the adjustment nut (24) [7] in each of its travel positions.

4.  The linear drive system according to any one of the preceding claims claim 1, characterized in that in emergency operation the actuator (10) preferably extends or retracts to a maximum and the spring (32) thereby acts permanently on the actuator (10) in a pushing or pulling manner, and in that in normal operation the spindle drive (18) uses the electric drive (12) to apply a pulling or pushing force to the actuator (10) relative to the stationary spindle housing (20). [the lead on the screw is long enough that spring will drive actuator; short pitch or lead on the screw will result in a self locking actuator, but here the lead is long enough to allow for driving the screw with the nut]
5.  The linear drive system according to any of the preceding claims claim 1, characterized in that in emergency operation the spring (32) pulls or pushes the actuator (10) into its predetermined position, resulting in a passive rotation of the threaded spindle (22) and the rotor of the electric actuator (12) coupled thereto. [see discussion in claim 5]
6.  The linear drive system according to any one of the preceding claims claim 1, characterized in that the electric drive (12) is operatively connected to the threaded spindle (22) via a transmission or a belt drive (38). [3 is a transmission]
7.  The linear drive system according to any one of the preceding claims claim 1, characterized in that the longitudinal axis (40) of the electric drive (12) is parallel to the longitudinal axis (26) of the spindle drive (18). [motor and actuator are aligned along the same axis and therefore parallel]
8.  The linear drive system according to any one of the preceding claims claim 1, characterized in that the electric actuator (12) and the spindle actuator (18) are interconnected via a connecting console (56) [12], and in that the actuator (10) acts on a force transducer, such as a valve or a fitting, at least in emergency operation. [any connection is a fitting – here a clutch servo is connected to the actuaror]



Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658